Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  MATTRESS FIRM, INC., a Foreign Profit
  Corporation and 11865 HWY. ONE
  ASSOCIATES, LLC, a Florida Limited
  Liability Company,

            Defendants.
  _______________________________/

                                   COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues MATTRESS FIRM, INC.
  (“MATTRESS FIRM”),       and   11865 HWY. ONE ASSOCIATES, LLC,          (“11865”)
  (hereinafter, collectively referred to as “Defendants”), for declaratory and
  injunctive relief; for discrimination based on disability; and for the resultant
  attorney's fees, expenses, and costs (including, but not limited to, court costs
  and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                          1
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 2 of 11



  2.     The venue of all events giving rise to this lawsuit is located in PALM
  BEACH County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
  Rules of the United States District Court for the Southern District of Florida,
  this is the designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida.    At the time of Plaintiff’s visit to Mattress Firm PGA (“Subject Facility”),
  Plaintiff   suffered   from   a   “qualified      disability”   under   the   ADA,   which
  substantially limits Plaintiff’s major life activities, including but not limited to
  walking, and requires the use of a mobility aid. The Plaintiff personally visited
  Mattress Firm PGA, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Mattress Firm
  PGA, which is the subject of this lawsuit. The Subject Facility is a mattress store
  and Plaintiff wanted to purchase a mattress but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendants, MATTRESS FIRM and 11865 are authorized to conduct business
  and are in fact conducting business within the State of Florida. The Subject
  Facility is located at 11865 US 1, North Palm Beach, FL 33408. Upon information and
  belief, MATTRESS FIRM is the lessee and/or operator of the Real Property and
  therefore held accountable of the violations of the ADA in the Subject Facility
  which is the matter of this suit. Upon information and belief, 11865 is the owner
  and lessor of the Real Property where the Subject Facility is located and
  therefore held accountable for the violations of the ADA in the Subject Facility

                                                2
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 3 of 11



  which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                          3
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 4 of 11



              prejudice denies people with disabilities the opportunity to compete on
              an equal basis and to pursue those opportunities for which this country
              is justifiably famous, and costs the United States billions of dollars in
              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Mattress
  Firm PGA is a place of public accommodation by the fact it is an establishment
  that provides goods/services to the general public, and therefore, must comply
  with the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a sales establishment. See 42 U.S.C. Sec. 12181 (7) and 28
  C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation that
  must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Mattress Firm PGA located at 11865 US 1, North Palm
  Beach, FL 33408, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.

                                                4
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 5 of 11



  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

           a) The customer parking facility at the retail mattress store does not provide a

              compliant accessible parking space. 2010 ADA Standards 502.1




                                             5
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 6 of 11



           b) The parking facility does not have the minimum number of compliant accessible

              parking spaces required. 2010 ADA Standards 208.2

           c) The customer parking facility located on the north and east side of building has

              eleven (11) marked standard spaces and one (1) non-compliant accessible parking

              space. One (1) compliant accessible parking space with adjacent access aisle is

              required. 2010 ADA Standards 208.2

           d) The non-compliant accessible parking space ground surface is too steep. Parking

              space ground surfaces and access aisles are required to be nearly level in all

              directions to provide a surface for wheelchair transfer to and from vehicles.

              Slopes not steeper than 1:48 are permitted. This exception allows sufficient slope

              for drainage. 2010 ADA Standards 502.4

           e) The access aisle is missing. Each designated accessible parking space must have

              an adjacent access aisle. Parking access aisles must be part of an accessible route

              to the building or facility entrance. Access aisles must be placed adjacent to

              accessible parking spaces. All spaces must be located on an accessible route that

              is at least 44 inches wide so that users are not compelled to walk or wheel behind

              parked vehicles except behind his or her own vehicle. 2010 ADA Standards

              502.2, 502.3

           f) The accessible parking space identification striping is mismarked. The space is

              too narrow. Each such parking space must be striped in a manner that is consistent

              with the standards of FDOT for other spaces and prominently outlined with blue

              paint, and must be repainted when necessary, to be clearly distinguishable as a




                                               6
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 7 of 11



              parking space designated for persons who have disabilities. 2010 ADA Standards

              502.6.1

           g) The accessible parking sign is missing. The space must be posted with a

              permanent above-grade sign of a color and design approved by the Department of

              Transportation, which is placed on or at least 60 inches above the finished floor or

              ground surface measured to the bottom of the sign. 2010 ADA Standards 506.2.1

           h) The accessible parking space is not located closest to the main store entrance.

              Parking spaces that serve a particular building or facility must be located on the

              shortest accessible route from parking to an accessible main entrance. Where

              parking serves more than one accessible entrance, accessible parking spaces must

              be dispersed and located on the shortest accessible route to the accessible

              entrances. 2010 ADA Standards 208.3.1

           i) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           j) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicles for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           k) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facility as required in 2010 ADA Standards

              502.3

  16.   Upon information and belief there are other current violations of the ADA
  at Mattress Firm PGA. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil


                                               7
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 8 of 11



  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;



                                            8
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 9 of 11



  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this November 15, 2019.

  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                           9
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   HOWARD MICHAEL CAPLAN,

               Plaintiff,

               vs.

   MATTRESS FIRM, INC., a Foreign Profit
   Corporation and 11865 HWY. ONE
   ASSOCIATES, LLC, a Florida Limited
   Liability Company,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 15, 2019, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                           10
Case 9:19-cv-81561-XXXX Document 1 Entered on FLSD Docket 11/15/2019 Page 11 of 11



                                    SERVICE LIST:

     HOWARD MICHAEL CAPLAN, Plaintiff, vs. MATTRESS FIRM, INC., a Foreign
     Profit Corporation and 11865 HWY. ONE ASSOCIATES, LLC, a Florida Limited Liability
                                         Company

               United States District Court Southern District Of Florida

                                        CASE NO.


   MATTRESS FIRM, INC.

   REGISTERED AGENT:

   CT CORPORATION SYSTEM
   1200 SOUTH PINE ISLAND ROAD
   PLANTATION, FL 33324

   VIA PROCESS SERVER


   11865 HWY. ONE ASSOCIATES, LLC

   REGISTERED AGENT:

   ZANE, JEFFREY P.
   4100 RCA BOULEVARD
   PALM BEACH GARDENS, FL 33410

   VIA PROCESS SERVER




                                            11
